EXHIBIT 10.1

 
Director Compensation


Directors who are not also employees of the Company (“Nonemployee Directors”)
receive a retainer of $25,000 per year payable in a lump sum following each
annual meeting of shareholders. Meeting fees are payable to the Nonemployee
Directors as follows:



s  
For each quarterly meeting of the Board of Directors which a Nonemployee
Director attends in person, a fee of $1,500 per meeting;




s  
For each special meeting of the Board of Directors or of the Board’s standing
Audit, Compensation or Nominating Committee which a Nonemployee Director attends
in person other than the regular quarterly meetings of the Board of Directors or
of its standing committees, a fee of $1,000 per meeting; and




s  
For each meeting of the Board of Directors or of the Board’s standing Audit,
Compensation or Nominating Committee which a Nonemployee Director attends
telephonically other than as a part of the regular quarterly meetings of the
Board of Directors or of its standing committees, a fee of $500 per meeting.



In recognition of added responsibilities for chairing the Board’s standing
committees, the Company pays the chair of the following standing committees an
annual fee in the respective amounts stated below, payable quarterly:


Audit Committee Chair
$10,000
Compensation Committee Chair
$7,000
Nominating Committee Chair
$5,000



Nonemployee Directors are reimbursed upon request for reasonable expenses
incurred in attending Board of Director or committee meetings.


At each regular annual meeting of shareholders, the Company grants to each
Nonemployee Director a non-qualified stock option covering 2,000 shares of
common stock (except that such stock option covers 25,000 shares of common stock
for Nonemployee Directors upon their initial election as a director of the
Company). Each of these stock options has an exercise price equal to the fair
market value of the Company’s common stock on the date of grant. These option
grants may be exercised only by the optionee until the earlier of five years
after the date of grant or one year after ceasing to be a director of the
Company.


Nonemployee Directors may elect to enroll themselves and their eligible
dependents in the Company’s group health insurance plan provided that the
enrolled director pays the premium cost incurred by the Company to maintain such
insurance benefits. Mr. McGrevin is the only Nonemployee Director who has
elected to enroll in such benefit.


The Company’s Articles of Incorporation adopt the provisions of the Georgia
Business Corporation Code (the “Corporation Code”) providing that no member of
the Company’s Board of Directors shall be personally liable to the Company or
its shareholders for monetary damages for any breach of his duty of care or any
other duty he may have as a director, except liability for any appropriation, in
violation of the director’s duties, of any business opportunity of the Company,
for any acts or omissions that involve intentional misconduct or a knowing
violation of law, for liability under the Corporation Code for unlawful
distributions to shareholders, and for any transaction from which the director
receives an improper personal benefit.


The Company’s Bylaws provide that each officer and director shall be indemnified
for all losses and expenses (including attorneys’ fees and costs of
investigation) arising from any action or other legal proceeding, whether civil,
criminal, administrative or investigative, including any action by and in the
right of the Company, because he is or was a director, officer, employee or
agent of the Company or, at the Company’s request, of any other organization. In
the case of action by or in the right of the Company, such indemnification is
subject to the same exceptions, described in the preceding paragraph, that apply
to the limitation of a director’s monetary liability to the Company. The Bylaws
also provide for the advancement of expenses with respect to any such action.
The Bylaws permit the Company to enter into agreements providing to each officer
or director indemnification rights substantially similar to those set forth in
the Bylaws, and such agreements have been entered into between the Company and
each of the members of its Board of Directors and certain of its executive
officers.